PER CURIAM.
 This is an appeal from an order of superior court, Pinal county, denying appellant’s petition for a writ of habeas corpus. Appellant’s opening brief was filed in this court February 9, 1967. Appellee having failed to file an answering brief within the prescribed period or request an extension of time therefor, this court, on its own motion, orders the appeal submitted for decision. Rule 7(a) (2), Rules of the Supreme Court, 17 A.R.S. However, the failure to file an answering brief does not constitute a confession of reversible error since no debatable issue is presented.
The allegations of the petition for the writ of habeas corpus concerned purported errors in the conduct of appellant’s trial on charges of burglary and grand theft. Appellant’s conviction was affirmed on appeal. See State v. Carter, 1 Ariz.App. 57, 399 P.2d 191 (1965). The trial court therefore quite properly denied the petition as it was without jurisdiction to review the judgment of this court in habeas corpus proceedings. State ex rel. Ronan v. Superior Court, 94 Ariz. 414, 385 P.2d 707 (1963) ; State ex rel. Galbraith v. Superior Court, 22 Ariz. 452, 197 P. 537 (1921).
Order affirmed.